Citation Nr: 0320076	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-02 975	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for congenital 
spondylolisthesis, L5 over S1, with radiculopathy, from April 
7, 1988?


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from March 1985 to April 1988.

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation due to individual 
unemployability.  This issue, however, is not developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDING OF FACT

On August 4, 2003, prior to the promulgation of a decision on 
the appeal, the veteran, through his authorized 
representative, withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his authorized representative, but a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal, so the Board does not have 
jurisdiction to review it. and it is dismissed.




ORDER

The appeal is dismissed.



_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


